DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  
Allowable Subject Matter
Claims 1-20 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-20 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A system for automatically dispensing a beverage according to a drink order, the system comprising: a conveyor that conveys a plurality of cup holders in and between a cup receiving location, a dispensing location, and a serving location; a cup dispenser … a plurality of additive dispensers … the additive dispensers each being modular such that the additive dispensers are arrangeable in at least two different sequences; and a controller configured to receive the drink order, create a recipe from the drink order and link the recipe with one of the plurality of cup holders via a marker, … wherein when filling the cup according to the recipe the controller controls the additive dispensers differently based on the arrangement among the at least two different sequences.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 1; and 
the prior art of record does not teach 

“A method for automatically dispensing a beverage based on a drink order, the method comprising: receiving by a controller the drink order; creating by the controller a recipe for fulfilling the drink order; controlling a conveyor having a plurality of cup holders such that the plurality of cup holders are conveyed in and between a cup receiving location, a dispensing location, and a serving location, wherein the conveyor is controlled by the controller, and wherein each of the plurality of cup holders has a marker associated therewith; …  linking the recipe with the one of the plurality of cup holders via the marker associated therewith; … additive dispensers … wherein the additive dispensers are modular so as to be arrangeable in at least two different sequences, and wherein when filling the cup according to the recipe the controller controls the additive dispensers differently based on the arrangement among the at least two different sequences.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 16.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 4,949,526 (Brogna et al.), which discloses an automated dispenser. 
2.) U.S. Patent No. 4,989,753 (Brogna et al.), which discloses an automated dispenser. 
3.) U.S. Patent No. 5,058,630 (Wiley et al.), which discloses an automated dispenser. 
4.) U.S. Patent No. 6,782,307 (Wilmott et al.), which discloses an automated dispensing apparatus. 
5.) U.S. Patent No. 8,910,674 (Segiet et al.), which discloses a beverage dispense valve controlled by wireless technology. 
6.) U.S. Patent No. 9,204,734 (Jablonski et al.), which discloses a cup storage system. 
7.) U.S. Patent No. 9,212,040 (Segiet et al.), which discloses a beverage dispense valve controlled by wireless technology. 
8.) U.S. Patent No. 9,499,385 (Studor), which discloses a system for dispensing a beverage. 
9.) U.S. Patent No. 10,239,742 (Dresser et al.), which discloses an automated dispensing machine. 
10.) U.S. Patent Application Publication No. 2008/0271809 (Goldman et al.), which discloses a multiple stream filling system. 
11.) U.S. Patent Application Publication No. 2011/0264284 (Rudick et al.), which discloses a vessel activated beverage dispenser. 
12.) U.S. Patent Application Publication No. 2015/0351583 (Weigelt et al.), which discloses a beverage production system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753